                 Case 13-18665-MAM          Doc 432     Filed 03/01/21     Page 1 of 6




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION



 In Re:                                                             Chapter 7

 JOSEPH M. DeMAURO,                                                 Case No.: 13-18665-MAM

       Debtor.
 ___________________________________/


                  TRUSTEE’S MOTION TO FILE DOCUMENT UNDER SEAL

           Margaret J. Smith, the Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of Joseph

M. DeMauro (the “Debtor”) hereby files the Motion (the “Motion”) for entry of an order

substantially in the form attached hereto as Exhibit “A”, authorizing the filing of the Trustee’s

Motion for Entry of Third Order Requesting Assistance (the “Assistance Motion”) under seal

pursuant to 11 U.S.C. § 107(b)(1), Federal Rule of Bankruptcy Procedure 9018, and Local

Bankruptcy Rule 5005-1(A)(4)(b). In support of her Motion, the Trustee states as follows:

           1.     The Trustee seeks to file the Assistance Motion under seal to protect the

confidentiality of her investigations and prevent further dissipation of assets of the bankruptcy

estate. The Assistance Motion is predicated on the findings and analysis of the Trustee’s

investigations of the Debtor’s wealth as well as her contemplated discovery and asset recovery

efforts.

           2.     Section 107(b)(1) of the Bankruptcy Code provides that the Court shall protect an

entity’s confidential research upon request by a party in interest. See 11 U.S.C. 107(b)(1) (“On

request of a party in interest, the bankruptcy court shall … protect any entity with respect to …

confidential research.”) (emphasis added). Courts have found that the work conducted in
                 Case 13-18665-MAM        Doc 432      Filed 03/01/21     Page 2 of 6




confidential investigations, such as the contemplated work that the Trustee seeks to conduct, and

the suspicions that were harbored because of the information obtained through the confidential

investigations constitute confidential research. See In re Transbrasil S.A.Linhas Aéreas, No. 11-

19484-BKC-AJC, 2014 WL 1655990, at *1 (Bankr. S.D. Fla. Apr. 25, 2014), aff'd, 644 F. App'x

959 (11th Cir. 2016). Further, the Court is authorized under Bankruptcy Rule 9018 to “make any

order which justice requires (1) to protect the estate or any entity in respect of … confidential

research.” Fed. R. Bankr. P. 9018.

       3.        Various courts have held that concerns of concealment and dissipation of assets are

considered interests deserving of sealing orders, especially when, as here, there is a history of prior

conduct. See, e.g., Fed. Trade Com’n v. USA Beverages, Inc., 2005 WL 3676636, *2 (S.D. Fla.

2005) (granting ex parte motion to seal file and docket because of risk of further dissipation of

assets by defendants); Commodity Futures Trading Com'n v. Bolze, 2009 WL 605248, *1 (E.D.

Tenn. Mar. 3, 2009) (granting ex parte motion to seal file to prevent defendant from hiding assets).

As demonstrated by the

       4.        Here, the Assistance Motion discusses in detail the Trustee’s confidential research

because it describes the information obtained by the Trustee and her professionals. The Assistance

Motion also presents the Trustee’s blueprint for the contemplated proceedings and results such

proceedings will hopefully achieve. The Trustee is justifiably concerned that revelation of the

information in the Assistance Motion could cause prejudice to realization of the fruits of her

investigation.

       5.        As the Court is aware, the Trustee has undertaken extensive efforts, made at

significant expense, to conduct her investigations in a confidential manner. Due to these efforts,

the Trustee has made significant progress, resulting in the entry of settlement with a third party




                                                  2
              Case 13-18665-MAM          Doc 432     Filed 03/01/21     Page 3 of 6




that will generate significant recovery for the estate. See D.E. 422 & 428. The Assistance Motion

details further proceedings to follow-up on leads obtained through her prior efforts.

       6.      Thus, the Trustee requests that the Court grant leave to file the Assistance Motion

under seal to protect her confidential research, preserve the confidential nature of the information

disclosed in the Assistance Motion, and to prevent the risk of asset dissipation that may occur if

such information were made public.

       WHEREFORE, the Trustee respectfully requests that the Court grant leave to file the

Assistance Motion, and any further pleading or order related to the Assistance Motion, under seal.

A proposed order is attached hereto as Exhibit “A”.

Dated: February 26, 2021.                             Respectfully submitted,
                                                      SEQUOR LAW, P.A.
                                                      Special Counsel to the Ch. 7 Trustee
                                                      1111 Brickell Drive, Suite 1250
                                                      Telephone (305) 372-8282
                                                      Facsimile (305) 372-8202
                                                      Designated E-Mails for Service:
                                                      Primary: edavis@sequorlaw.com
                                                      Primary: jmendoza@sequorlaw.com

                                              By:     /s/ Juan J.Mendoza
                                                      Edward H. Davis, Jr.
                                                      Florida Bar No. 704539
                                                      Juan J. Mendoza
                                                      Florida Bar No. 113587



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on
February 26, 2021, upon all interested parties registered to receive notice via this Court’s CM/ECF
electronic notification system and that a true and correct copy of the foregoing motion was also
served on the United States Trustee via e-mail at USTPRegion21.MM.ECF@usdoj.gov on February
26, 2021.

                                                      /s/ Juan J. Mendoza
                                                      Juan J. Mendoza


                                                 3
Case 13-18665-MAM   Doc 432   Filed 03/01/21   Page 4 of 6




                                        EXHIBIT “A”
                         4
               Case 13-18665-MAM       Doc 432     Filed 03/01/21    Page 5 of 6




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

 In Re:

 JOSEPH M. DeMAURO,                                           Chapter 7

       Debtor.                                                Case No.: 13-18665-MAM
 ___________________________________/

                        ORDER GRANTING TRUSTEE'S MOTION
                          TO FILE DOCUMENT UNDER SEAL

          This cause came before the Court on February ___, 2021, upon the Motion to File

Document Under Seal (the “Motion”) filed by the Chapter 7 Trustee, Margaret J. Smith (the

“Trustee”), seeking to file under seal the Trustee’s Motion for Entry of Third Order Requesting

Assistance. The Court has reviewed the Motion and is otherwise informed on the matter.

Accordingly, it is hereby

          ORDERED and ADJUDGED that:

          1.    The Motion is GRANTED.


                                              5
              Case 13-18665-MAM          Doc 432        Filed 03/01/21   Page 6 of 6




       2.       The Motion for Entry of Third Order Requesting Assistance, and any related

pleading or order, including any objection thereto, shall be filed and remain under seal pending

further order of the Court.

       3.       The Clerk shall maintain the aforementioned documents under seal and not

otherwise make such documents public except if required by further order of the Court until the

resolution of the above-captioned case, at which time, the aforementioned documents or filings

shall be returned to the Trustee and her counsel.

                                               ###

Submitted by:

Edward H. Davis, Esq.
Juan J. Mendoza, Esq.
SEQUOR LAW, P.A.
1111 Brickell Avenue, Suite 1250
Miami, Florida 33131
Telephone: 305-372-8282
Facsimile: 305-372-8202
E-Mail: edavis@sequorlaw.com
jmendoza@sequorlaw.com




                                                    6
